                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                 Criminal Action 2:18-cr-190
                                          JUDGE ALGENON L. MARBLEY
CHRISTOPHER E. KEIFER

                         REPORT AND RECOMMENDATION

      Defendant Christopher E. Keifer was charged in an indictment with
a number of counts of wire fraud. Indictment, ECF No. 2. The United
States of America and defendant thereafter entered into a plea
agreement, executed pursuant to the provisions of Rule 11(c)(1)(C) of
the Federal Rules of Criminal Procedure,1 whereby defendant agreed to
enter a plea of guilty to a Superseding Information charging him with
one count of wire fraud in violation of 18 U.S.C. § 1343 (Count 1);
one count of bank fraud in violation of 18 U.S.C. § 1344 (Count 2),
and one count of aiding and abetting fraud in connection with
identification documents in violation of 18 U.S.C. § 1028(a)(1),
(b)(1), and 2 (Count 3). Superseding Information, ECF No. 17. On July
24, 2019, defendant, accompanied by his counsel, appeared for an
arraignment and entry of guilty plea proceeding.      Defendant consented,
pursuant to 28 U.S.C. §636(b)(3), to enter a guilty plea before a
Magistrate Judge.    See United States v. Cukaj, 2001 WL 1587410 at *1
(6th Cir. 2001)(Magistrate Judge may accept a guilty plea with the
express consent of the defendant and where no objection to the report
and recommendation is filed). Defendant also waived his right to an




       1 The original Plea Agreement, ECF No. 18, referred to but did not
include a statement of fact. Another Plea Agreement, ECF No. 23, filed on
July 23, 2019, includes a statement of fact supporting the charges. As part
of the plea agreement, Defendant agreed to a restitution obligation and to an
appellate waiver provision. Defendant also agreed to a restitution
obligation.
                                      1
indictment in open court and after being advised of the nature of the
charges and of his rights.     See Fed. R. Crim P. 7(b).
     During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental
illness and was not under the influence of drugs or alcohol.
     Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.    Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges in the Superseding
Information and the consequences of his plea of guilty to those
charges.    Defendant was also addressed personally and in open court
and advised of each of the rights referred to in Rule 11 of the
Federal Rules of Criminal Procedure.
     Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.    Defendant acknowledged
that the plea agreement signed by him, his attorney and the attorney
for the United States and filed on July 23, 2019, represents the only
promises made by anyone regarding the charges in the Indictment and
Superseding Information.     Defendant was advised that the District
Judge may accept or reject the plea agreement. Defendant was further
advised that, if the Court refuses to accept the plea agreement,
defendant will have the opportunity to withdraw his guilty plea but
that, if he does not withdraw his guilty plea, the District Judge may
impose a sentence that is more severe than the sentence contemplated
in the plea agreement, up to the statutory maximum.
     Defendant confirmed the accuracy of the statement of facts
supporting the charges, which is attached to the July 23, 2019, Plea
Agreement, ECF No. 23.    He confirmed that he is pleading guilty to
Counts 1, 2 and 3 of the Superseding Information because he is in fact
guilty of those offenses.    The Court concludes that there is a factual
basis for the plea.
     The Court concludes that defendant’s plea of guilty to Counts 1,
2 and 3 of the Superseding Information is knowingly and voluntarily
made with understanding of the nature and meaning of the charge and of
the consequences of the plea.
     It is therefore RECOMMENDED that defendant’s guilty plea to
Counts 1, 2 and 3 of the Superseding Information be accepted.
Decision on acceptance or rejection of the plea agreement was deferred
for consideration by the District Judge after the preparation of a
presentence investigation report.
     In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.   Objections to the
presentence report must be made in accordance with the rules of this
Court.


     If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.      28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).   Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.   F.R. Civ. P. 72(b).
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of


                                     3
Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States
v. Walters, 638 F.2d 947 (6th Cir. 1981).




July 24, 2019                              s/ Norah McCann King
 Date                                       Norah McCann King
                                      United States Magistrate Judge
